DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 Jan. 2021.


Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."
Examiner has found information which is material to patentability at least in the search report for EP 3492162.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, and 3 recite the limitation "the gas gathering chamber” multiple times. There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the one or more gas gathering chambers”.
Claims 2 and 3 recite the limitation "the air window”. There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the at least one air window”.
Claims 7 and 8 recite the limitation “device according to any one of claims 1”, where the limitation is indefinite as only one claim is depended upon (i.e. claim 1) where the phrasing implies a multiple dependency,


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuno et al. 2009/0201761 (hereafter Matsuno).

Regarding claim 1, Matsuno teaches a microbubble generation device (Fig 20), provided with a liquid inlet (inlet of 14), a gas Inlet (inlet of 67), a bubble flow outlet (outlet at left of the device in Fig 20), and a gas-liquid mixing chamber (chamber defined by 21), wherein a gas-liquid interface of the gas-liquid mixing chamber is provided with air holes (23) having an angle structure (Figs 13 C, D, and G), and a pointed end of the angle structure points to a liquid flow direction (as shown in Figs 13 and 20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs GB 694,918 published 29 Jul. 1953 (hereafter Gibbs) and further in view of Matsuno et al. 2009/0201761 (hereafter Matsuno).

Regarding claim 1, Gibbs teaches a microbubble generation device (Fig 1), provided with a liquid inlet (inlet of 44), a gas inlet (inlet of 32), a bubble flow outlet 
Gibbs does not teach the air holes having an angle structure, and a pointed end of the angle structure points to a liquid flow direction.
Matsuno teaches a microbubble generation device (Fig 20) wherein a gas-liquid interface of the gas-liquid mixing chamber is provided with air holes (23) having an angle structure (Figs 13 C, D, and G), and a pointed end of the angle structure points to a liquid flow direction (as shown in Figs 13 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air holes of Gibbs (20) by incorporating the angle structure of Matsuno (Figs 13 C, D, G) as a matter of obvious change in shape (MPEP §2144.04 IV B) and as a matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A-B).

Regarding claims 4-5, Gibbs in view of Matsuno teaches all the limitations of claim 1. Gibbs further teaches wherein a gas gathering chamber (20) is disposed in the gas-liquid mixing chamber, the gas gathering chamber forms a ring inner chamber by using an inner-outer layer sleeve structure, the ring inner chamber is in communication with the gas inlet, the liquid passes through a tube chamber (tube between 10 and 20) of an inner-layer tube of the sleeve structure, and the air holes are provided on a tube wall of the inner-layer tube, wherein the innerlayer tube of the inner-

Regarding claim 7, Gibbs in view of Matsuno teaches all the limitations of claim 1. Gibbs further teaches wherein on two sides of the gas-liquid interface (interface of tube 20), the gas flow direction is perpendicular to the liquid flow direction (as shown in Fig 1).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs GB 694,918 published 29 Jul. 1953 (hereafter Gibbs) in view of Matsuno et al. 2009/0201761 (hereafter Matsuno) as applied to claim 1 above and further in view of Kerecs US 5,525,242 (hereafter Kerecs).

Regarding claim 8, Gibbs in view of Matsuno teaches all the limitations of claim 1. 
Gibbs does not teach wherein a nozzle edge of the bubble flow outlet is provided with a zigzag incision.
Kerecs teaches where serrated rings further break up the liquid stream (col 2 lines 49-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bubble flow outlet of Gibbs .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs GB 694,918 published 29 Jul. 1953 (hereafter Gibbs) in view of Matsuno et al. 2009/0201761 (hereafter Matsuno) and Kerecs US 5,525,242 (hereafter Kerecs) as applied to claim 1 above and further in view of Katsutoshi et al. JPS586281 published 13 Jan. 1983 translated by EPO (hereafter Katsutoshi).

Regarding claim 9, Gibbs in view of Matsuno and Kerecs teaches all the limitations of claim 1. 
Gibbs does not teach wherein when the bubble flow outlet is horizontally disposed, a flat nozzle enlarging in a width direction and shrinking in a height direction is used.
Katsutoshi teaches a water outlet nozzle (Fig 4), wherein the nozzle is a flat nozzle enlarging n a width direction and shrinking in a height direction is used (as shown in Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bubble flow outlet of Gibbs (outlet from 18 in Fig 1 device) by incorporating the flat nozzle of Katsutoshi (Fig 4) as a matter of obvious change in shape (MPEP §2144.04 IV B) and as a matter of combining prior art elements according to known methods to yield predictable results and simple .


Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtum et al. US 5,845,993 (hereafter Shirtum) and further in view of Matsuno et al. 2009/0201761 (hereafter Matsuno).

Regarding claim 1, Shirtum teaches a microbubble generation device (Fig 2), provided with a liquid inlet (inlet of 51), a gas inlet (inlet of 61), a bubble flow outlet (outlet from 51), and a gas-liquid mixing chamber (chamber defined by 41), wherein a gas-liquid interface of the gas-liquid mixing chamber is provided with air holes (54).
Shirtum does not teach the air holes having an angle structure, and a pointed end of the angle structure points to a liquid flow direction.
Matsuno teaches a microbubble generation device (Fig 20) wherein a gas-liquid interface of the gas-liquid mixing chamber is provided with air holes (23) having an angle structure (Figs 13 C, D, and G), and a pointed end of the angle structure points to a liquid flow direction (as shown in Figs 13 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air holes of Shirtum (54) by incorporating the angle structure of Matsuno (Figs 13 C, D, G) as a matter of obvious change in shape (MPEP §2144.04 IV B) and as a matter of combining prior art elements 

Regarding claim 6, Shirtum in view of Matsuno teaches all the limitations of claim 1. Shirtum further teaches wherein the gas-liquid mixing chamber is formed by a liquid pipeline (50) and an air intake tube (tube between 41 and 50) chamber attached to an outside of the liquid pipeline, the air intake tube chamber is connected to the gas inlet, the gas-liquid interface is an attachment surface (surface of 50 comprising holes 54) on which the air intake tube chamber is connected to the liquid pipeline, and the air holes are disposed on the attachment surface (as shown in Fig 2).

Regarding claim 7, Shirtum in view of Matsuno teaches all the limitations of claim 1. Shirtum further teaches wherein on two sides of the gas-liquid interface (interface of pipe 50), the gas flow direction is perpendicular to the liquid flow direction (as shown in Fig 2).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shirtum et al. US 5,845,993 (hereafter Shirtum) in view of Matsuno et al. 2009/0201761 (hereafter Matsuno) as applied to claim 1 above and further in view of Kerecs US 5,525,242 (hereafter Kerecs).


Shirtum does not teach wherein a nozzle edge of the bubble flow outlet is provided with a zigzag incision.
Kerecs teaches where serrated rings further break up the liquid stream (col 2 lines 49-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bubble flow outlet of Shirtum (outlet from 51) by incorporating the zigzag incision/serrations of Kerecs in order to further break up the liquid stream (col 2 lines 49-60).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs GB 694,918 published 29 Jul. 1953 (hereafter Gibbs) in view of Matsuno et al. 2009/0201761 (hereafter Matsuno) and Kerecs US 5,525,242 (hereafter Kerecs) as applied to claim 8 above and further in view of Kerecs US 5,525,242 (hereafter Kerecs) and further in view of Katsutoshi et al. JPS586281 published 13 Jan. 1983 translated by EPO (hereafter Katsutoshi).

Regarding claim 9, Gibbs in view of Matsuno and Kerecs teaches all the limitations of claim 1. 

Katsutoshi teaches a water outlet nozzle (Fig 4), wherein the nozzle is a flat nozzle enlarging n a width direction and shrinking in a height direction is used (as shown in Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bubble flow outlet of Shirtum (outlet from 51)  by incorporating the flat nozzle of Katsutoshi (Fig 4) as a matter of obvious change in shape (MPEP §2144.04 IV B) and as a matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A-B).


Allowable Subject Matter
Claim 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art is Matsuno et al. 2009/0201761 (hereafter Matsuno) and Gibbs GB 694,918 published 29 Jul. 1953 (hereafter Gibbs). The prior art does not teach the mounting structure and the at least one air window as claimed. No prior art, alone or in combination, teaches all the limitation of claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEPHEN HOBSON/Examiner, Art Unit 1776